DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (U.S. PG-PUB NO. 2021/0073972).
-Regarding claim 1, Wu discloses a device, comprising: image generation circuitry, which, in operation, generates a digital image representation of a wafer defect map (WDM) (camera, paragraph 26, 37); and convolutional-neural-network (CNN) circuitry (CNN, paragraph 35), which, in operation, generates a defect classification associated with the WDM based on the digital image representation of the WDM (classification 234, FIG. 2; and corresponding text) and a data-driven model generated using an artificial wafer defect digital image (AWDI) data set (ML model, paragraph 34) and associating AWDIs with classes of a defined set of classes of wafer defects (defect characteristics 214, FIG. 2; and corresponding text).
-Regarding claim 2, Wu further discloses the CNN circuitry, in operation, associates, based on the digital image representation of the WDM and the data-driven model, one or more labels and one or more tags with the WDM which are associated with a defect cause (defect characteristics 214, FIG. 2 with corresponding text and paragraph 19).
(paragraph 27).
-Regarding claim 4, Wu further discloses the CNN circuitry includes one or more convolutional layers (paragraph 44).
-Regarding claim 5, Wu further discloses the CNN circuitry includes one or more layers which, in operation, introduce a non-linearity (paragraph 30, 44).
-Regarding claim 6, Wu further discloses the CNN circuitry includes one or more pooling layers (paragraph 44).
-Regarding claim 7, Wu further discloses the CNN circuitry includes one or more fully connected layers (layers, paragraph 44).
-Regarding claim 8, Wu further discloses in a training mode of operation, the CNN circuitry generates the data-driven model using the AWDI data set (paragraph 28).
-Regarding claim 9, Wu further discloses artificial image generation circuitry, which, in operation, generates the AWDI data set (paragraph 30).
-Regarding claim 10, Wu further discloses the generating the data-driven model includes providing layer of inspection information, type of inspection information, or both, to a fully connected layer of the CNN circuitry (paragraph 30).
-Regarding claim 11, Wu further discloses the AWDI data set includes, for each defined class of the set of classes of wafer defects, a same number N of AWDI images (paragraph 33).
-Regarding claim 12, Wu further discloses the data driven model associates AWDIs with root causes of wafer defects and the CNN circuitry includes an activation function, which, in operation, generates a label identifying a class of the defined set of classes associated with the WDM and a tag identifying a root cause associated with the WDM (identify defects and determine root causes, paragraph 27).
(memory, paragraph 61); and wafer-defect-map (WDM) classification circuitry coupled to the one or more memories (classification 234, FIG. 2, paragraph 58), and which, in operation, generates a defect classification associated with a WDM based on a digital image representation of the WDM (classification 234, FIG. 2; and corresponding text) and a data-driven model generated using an 28artificial wafer defect digital image (AWDI) data set (ML model, paragraph 34) and associating AWDIs with classes of a defined set of classes of wafer defects (defect characteristics 214, FIG. 2; and corresponding text).
-Regarding claim 14, Wu further discloses the WDM classification circuitry includes one or more convolutional layers, one or more pooling layers and one or more fully connected layers (defect characteristics 214, FIG. 2 with corresponding text and paragraph 19).
-Regarding claim 15, Wu further discloses in a training mode of operation, the WDM classification circuitry generates the data-driven model using the AWDI data set (paragraph 28).
-Regarding claim 16, Wu further discloses artificial image generation circuitry, which, in operation, generates the AWDI data set (paragraph 30).  
-Regarding claim 17, Wu further discloses the AWDI data set includes, for each defined class of the set of classes of wafer defects, a same number N of AWDI images (paragraph 33).
-Regarding claim 18, Wu further discloses the data driven model associates AWDIs with root causes of wafer defects and the WDM classification circuitry includes an activation function, which, in operation, generates a label identifying a class of the defined set of classes associated with the WDM and a tag identifying a root cause associated with the WDM (identify defects and determine root causes, paragraph 27). 
(paragraph 56).
-Regarding claim 20, Wu further discloses the WDM classification circuitry generates the defect classification associated with a WDM based on layer of inspection information, type of inspection information, or both, provided to a fully connected layer of the WDM classification circuitry (paragraph 30).  
-Regarding claim 21, Wu discloses a method, comprising: generating a digital image representation of a wafer defect map (WDM) (camera, paragraph 26, 37); and generating a defect classification associated with the WDM based on the digital image representation of the WDM(classification 234, FIG. 2; and corresponding text) and a data-driven model generated using an artificial wafer defect digital image (AWDI) data set (ML model, paragraph 34)and associating AWDIs with classes of a defined set of classes of wafer defects (defect characteristics 214, FIG. 2; and corresponding text).
-Regarding claim 22, Wu further discloses generating the data-driven model using the AWDI data set (paragraph 28).
-Regarding claim 23, Wu further discloses generating the AWDI data set (paragraph 30).
-Regarding claim 24, Wu further discloses the AWDI data set includes, for each defined class of the set of classes of wafer defects, a same number N of AWDI images (paragraph 33).
-Regarding claim 25, Wu further discloses the data driven model associates AWDIs with root causes of wafer defects and the generating the defect classification associated with the WDM comprises generating a label identifying a class of the defined set of classes associated with the WDM and a tag identifying a root cause associated with the WDM (identify defects and determine root causes, paragraph 27).
(paragraph 56).
-Regarding  claim 27, Wu discloses a non-transitory computer-readable medium having contents which configure a wafer defect map (WDM) classification system to perform a method (memory, paragraph 61), the method comprising: generating a digital image representation of a wafer defect map (WDM) (camera, paragraph 26, 37); and generating a defect classification associated with the WDM based on the digital image representation of the WDM (classification 234, FIG. 2; and corresponding text) and a data-driven model generated using an artificial wafer defect digital image (AWDI) data set (ML model, paragraph 34) and associating AWDIs with classes of a defined set of classes of wafer defects (defect characteristics 214, FIG. 2; and corresponding text).
-Regarding claim 28, Wu further discloses the method comprises generating the data-driven model using the AWDI data set (paragraph 28).
-Regarding claim 29, WU further discloses the method comprises generating the AWDI data set (paragraph 30).
-Regarding claim 30, Wu further discloses the AWDI data set includes, for each defined class of the set of classes of wafer defects, a same number N of AWDI images (paragraph 33).
-Regarding claim 31, Wu further discloses the contents comprise parameters of the data-driven model (defect characteristics 214, FIG. 2; and corresponding text).
-Regarding claim 32, Wu further discloses the data driven model associates AWDIs with root causes of wafer defects and the 31generating the defect classification associated with the WDM comprises generating a label identifying a class of the defined set of classes associated (identify defects and determine root causes, paragraph 27).
-Regarding claim 33, Wu further discloses generating one or more control signals to control a wafer-production process based on defect classifications associated with one or more WDMs (paragraph 56).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PING Y HSIEH/Primary Examiner, Art Unit 2664